DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-12 are pending and are allowed.

Priority

    PNG
    media_image1.png
    86
    424
    media_image1.png
    Greyscale

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-12 are allowed. The following is an examiner’s statement of reasons for allowance: 
The claims are drawn to a hole transport material of formula (I), 
    PNG
    media_image2.png
    233
    532
    media_image2.png
    Greyscale
(wherein R is, for example, carbazole, phenoxazine, or diphenylamine) and an organic light emitting diode comprising the hole transport material. The closest art to the instant invention includes US 2020/0227655 A1, which teaches compounds 
    PNG
    media_image3.png
    599
    796
    media_image3.png
    Greyscale
 having hole transmission ability for use as a light-emitting host material in organic light-emitting diodes. See, e.g., paragraphs 2, 7, 34, and 47, and compounds 12, 
    PNG
    media_image4.png
    648
    803
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    381
    562
    media_image5.png
    Greyscale
, and 80, of claim 16. These compounds do 
CN 110183426 A is another publication that discloses structurally similar materials. Compounds of the formula
    PNG
    media_image6.png
    327
    640
    media_image6.png
    Greyscale
(wherein R is, for example, carbazole, phenoxazine, phenothiazine, or diphenylamino) are utilized as fluorescence materials in electroluminescent devices (e.g., OLEDs). See, for example, claim 1 and the compounds 
    PNG
    media_image7.png
    299
    444
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    288
    430
    media_image8.png
    Greyscale
, and 

    PNG
    media_image9.png
    316
    423
    media_image9.png
    Greyscale
 of claim 2. The compounds have a 3,5-dimethylphenyl group and a tricyanophenyl core attached to the phenazine moieties where the instant compounds have a 4-t-butyl group and an unsubstituted phenyl core, respectively. Furthermore, the publication does not have a qualifying prior art date because, even though it was published on 8/30/2019 (before the effective filing date on the instant application), the reference is disqualified under the 35 U.S.C. 102(b)(1)(A) exception.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm MST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626